DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The affidavit under 37 CFR 1.132 filed 1/28/2022 is insufficient to overcome the rejection of claims 1-2, 4-5, 7-10, 12-13, 15-16, 19-20, based upon Mossberg, Murray, 3M, Sosuke, or Phillip as set forth in the last Office action because:  
In Paragraph 5, an expert in PVD processes opines about the definition of “gemstone”.  Examiner notes that the PVD processes expert expresses an opinion on terminology of non-PVD capable materials; the terminology is contrary to the common definition, and is not persuasive.  Examiner further notes that the material used by both Mossberg AND Murray teach applicant’s disclosed material of “glass”.  
In paragraph 6, expert asserts “light can go through metal”.  Expert does not provide any proof of this concept.  Examiner notes that applicant’s included embodiments are glass with silver, commonly called a mirror, and that mirrors are not light permeable.  Examiner notes that paragraph 6 is merely an opinion, and is not persuasive.
In paragraph 7, expert asserts “Diffraction grating of Mossberg is not equivalent to the wavelength selective layer of claim 1” because the expert asserts the gratings of Mossberg ONLY reflect or ONLY transmit.  Examiner notes that Mossberg discloses “gratings that operate in both reflection and transmission” (column 22, line 53).  Therefore, expert’s opinion is moot.
In paragraph 8, expert asserts the diffraction grating of Mossberg “could not cause the same color changing effect as is produced in the ornamental element of claim 1”.  Examiner notes that no color changing effect is claimed in claim 1.  Applicant claims a “color changeable seating surface”, which effect”, examiner assumes this is the result of having the structure of the wavelength selective layer.  The diffraction grating of Mossberg is shown to perform the identical function (transmit AND reflect, see column 22 line 53), with the identical material (using gold, silver), using identical terms (“diffractive contours is described [as]…”Bragg reflectors”), as applicant’s disclosure, and therefore must perform the function claimed by applicant. 
In paragraph 10, expert asserts 3M film “does not diffract light in the same way as the diffraction grating in Mossberg”.  Applicant argues “3M film functions to transmit and reflect different light portions” and Mossberg discloses “gratings that operate in both reflection and transmission”.  Therefore, examiner contends that Mossberg diffraction layer and 3M perform the same function.
In paragraph 11, expert asserts “substituting…would remove the diffractive function”.  Examiner notes that both perform the same function, as discussed above.  Therefore, this is not persuasive.
In paragraph 12, expert asserts a colored diffraction plate of Sosuke would not necessarily transmit a first wavelength and reflect other wavelengths, however expert does not include data or any support for this assertion.  This is not persuasive.

The affidavit under 37 CFR 1.132 filed 1/31/2022 is insufficient to overcome the rejection of claims 1-2, 4-5, 7-10, 12-13, 15-16, 19-20, based upon Mossberg, Sosuke, 3M as set forth in the last Office action because:  
In Paragraph 5, an expert in PVD processes opines about the definition of “gemstone”.  Examiner notes that the PVD processes expert expresses an opinion on terminology of non-PVD capable materials; the terminology is contrary to the common definition, and is not persuasive.  Examiner further notes that the material used by both Mossberg AND Murray teach applicant’s disclosed material of “glass”.  Mossberg in particular teaches material 1903 is “glass, crystal, plastic, or other substantially transparent material” (column 17, line 39) but does NOT teach these are equivalent to the term “gemstone”, only that these materials “resemble” a gemstone (column 2, lines 48-54); Murray teaches glass, stained glass, etched glass, shell bone, rock, minerals, precious gemstones….plastic” [0021].  Therefore, Examiner notes that neither Mossberg NOR Murray agree that gemstone can be defined by “glass or plastic” as applicant asserts.  Examiner also notes that Mossberg and Murray DO disclose applicant’s intended material of “glass or plastic”.  
In paragraph 6, expert asserts “light can go through metal”.  Expert does not provide any proof of this concept.  Examiner notes that applicant’s included embodiments are glass with silver, commonly called a mirror, and that mirrors are not light permeable.  Examiner notes that paragraph 6 is merely an opinion, and is not persuasive.
In paragraph 7, expert asserts “Diffraction grating of Mossberg is not equivalent to the wavelength selective layer of claim 1” because the expert asserts the gratings of Mossberg ONLY reflect or ONLY transmit.  Examiner notes that Mossberg discloses “gratings that operate in both reflection and transmission” (column 22, line 53).  Therefore, expert’s opinion is moot.
In paragraph 8, expert asserts the diffraction grating of Mossberg “could not cause the same color changing effect as is produced in the ornamental element of claim 1”.  Examiner notes that no color changing effect is claimed in claim 1.  Examiner notes that no color changing effect is claimed in claim 1.  Applicant claims a “color changeable seating surface”, which is defined in the specification as “e-paper, e-ink, bistable LCD”, OLED, LEDs, thermochromic sheets, paints or inks, photochromic materials (see pages 14-16 of the specification).  Therefore, if applicant refers to “color changing effect”, examiner assumes this is the result of having the structure of the wavelength selective layer.  The diffraction grating of Mossberg is shown to perform the identical function (transmit AND reflect, see column 22 line 53), with the identical material (using gold, silver), using identical terms (“diffractive contours is described [as]…”Bragg reflectors”), as applicant’s disclosure, and therefore must perform the function claimed by applicant. 
In paragraph 10, expert asserts 3M film “does not diffract light in the same way as the diffraction grating in Mossberg”.  Applicant argues “3M film functions to transmit and reflect different light portions” and Mossberg discloses “gratings that operate in both reflection and transmission”.  Therefore, examiner contends that Mossberg diffraction layer and 3M perform the same function.

In paragraph 12, expert asserts a colored diffraction plate of Sosuke would not necessarily transmit a first wavelength and reflect other wavelengths, however expert does not include data or any support for this assertion.  This is not persuasive.




Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Regarding the claim amendments, applicant has changed “containing”, to “comprising”, both of which are “synonymous” open ended transitional words, please see MPEP2111.03.  Because the transitional terms are “synonymous”, the claims of 1/28/2022 are “patentably indistinct” from the appealed claims of 3/17/2021.  Therefore, this action is appropriate to be final, based on MPEP706.07b.  
Applicant again argues that “gemstone” is interchangeable with “rhinestone” and “crystal”, and again argues that “glass and plastic” are acceptable “gemstone” materials.  Examiner notes none of these words are interchangeable and are not gemstone materials.  Applicant’s arguments are not persuasive.  Further, Examiner notes that the material used by both Mossberg AND Murray teach applicant’s disclosed material of “glass”.  Mossberg in particular teaches material 1903 is “glass, crystal, plastic, or other substantially transparent material” (column 17, line 39) but does NOT teach these are equivalent to the term “gemstone”, only that these materials “resemble” a gemstone (column 2, lines 48-54); Murray teaches the “light transmissive pane 14” can be “photographic slide…sea glass, stained glass, etched glass, shell bone, rock, minerals, precious gemstones….plastic” [0021].  Therefore, alternatives for each other in these instances, but do NOT show that “glass and plastic” define “gemstone”.  Examiner also notes that Mossberg and Murray DO disclose applicant’s intended material of “glass or plastic”.  Therefore, the indefiniteness rejection is upheld, and the indefinite term “gemstone” is met in the prior art.
Applicant argues that light is possible to go through metal.  Examiner notes that applicant has not disclosed in his own specification that it is possible, nor does applicant present one of his disclosed embodiments of metal as being possible to transmit light.  Applicant’s arguments rely on “Metallic ND filters”, which are not disclosed as one of applicant’s coatings, and therefore have no nexus with the disclosure.  Applicant also relies on the general assertion in the affidavits, which are not persuasive, and are addressed in detail above.  Examiner notes that applicant’s disclosure provides the combination of glass and silver, which is commonly called a mirror: light does not permeate through mirrors.  Light is reflected by mirrors.
Applicant argues that Mossberg teaches “diffractive contours” are not equivalent with “Bragg reflectors”.  Applicant himself agrees that Mossberg states “such partial writing of diffractive contours is described in: ‘Effective grayscale in lithographically scribed planar holo-graphic Bragg reflectors’”.  Therefore, Mossberg is saying that a description of “diffractive contours” is that of Bragg reflectors.  Examiner asserts these are either equivalent terms making this a 102 rejection, or a teaching that the use of one would necessarily suggest the use of the other, which makes a very clear 103 rejection.  Applicant’s arguments are not persuasive.
Applicant argues that the diffraction contours of Mossberg do not perform the function claimed because they are “gratings”, which diffract light.  Examiner notes that this is the case in the title of “diffraction contours” used by Mossberg.  Applicant asserts the “diffraction contours” of Mossberg do and performs the function claimed by applicant.  Applicant asserts “diffraction grating of Mossberg…will not produce the same colour change effect”.  Examiner notes that no color changing effect is claimed in claim 1.  Applicant claims a “color changeable seating surface”, which is defined in the specification as “e-paper, e-ink, bistable LCD”, OLED, LEDs, thermochromic sheets, paints or inks, photochromic materials (see pages 14-16 of the specification).  Therefore, if applicant refers to “color changing effect”, examiner assumes this is the result of having the structure of the wavelength selective layer.  Mossberg is disclosed as having gratings that operate in both reflection and transmission, and therefore function in the same manner as applicant’s claimed layer.  
Applicant asserts replacing the diffractive layer of Mossberg with the known 3M film is not obvious in the art.  Applicant argues “3M film functions to transmit and reflect different light portions” while arguing that Mossberg’s gratings ONLY reflect, or ONLY transmit.  Mossberg discloses “gratings that operate in both reflection and transmission”.  Therefore the 3M functions in the manner claimed by applicant.  Applicant asserts this replacement would 1) “reduce the amount of light coming from the gem”, but since applicant admit it serves the identical function as Mossberg, this is not possible; and 2) “would not reflect light in the manner of facets of a gemstone”.  Examiner notes that the facets of Mossberg are not altered, and therefore, the reflection based on the facet pattern is unmodified.  Applicant asserts there is no reason or motivation to perform this replacement; examiner notes that the diffraction layer and the 3M film perform the same function, as stated by applicant; therefore both are equivalent materials for the same purpose, see MPEP2144.06(II).  Examiner also notes that both Mossberg and the 3M film desire as brilliant a stone as possible, and would therefore be obvious to one of ordinary skill in the art to apply in an equivalent manner for the same purpose.   

Regarding Sosuke, applicant asserts that the scattering of light by Sosuke’s light scattering plate 4 has to be based on wavelength.  Examiner notes that Sosuke discloses the use of a “colored transparent or translucent” scattering plate [0009] and therefore the light IS filtered by color of light, which is defined by wavelength.  Therefore, the scattering is in combination with color filtration, and meets applicant’s claimed function.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 16, 17: 
Applicant claims “Gemstone” but further defines gemstone is “glass or plastic” in claim 2.  Examiner notes that neither glass nor plastic are “gem” material, or “stone” material.  Therefore, examiner notes that the use of “gemstone” is improper in claim 1.  Applicant believes the examples listed in the specification at page 6, lines 24-26 are a “definition” of “gemstone”, but they are not; applicant has merely listed examples.  Examiner notes that the examples listed by applicant are improper for the common definition of “gemstone”; but ARE proper for the common definition of “rhinestone”, defined by Merriam Webster as “an imitation stone of high luster made of glass, paste, or gem quartz”.    Mossberg in particular teaches material 1903 is “glass, crystal, plastic, or other substantially transparent material” (column 17, line 39) but does NOT teach these are equivalent to the term “gemstone”, only that these materials “resemble” a gemstone (column 2, lines 48-54); Murray teaches the “light transmissive pane 14” can be “photographic slide…sea glass, stained glass, etched glass, shell bone, rock, minerals, precious gemstones….plastic” [0021].  Therefore, Examiner notes that alternatives for each other in these instances, but do NOT show that “glass and plastic” define “gemstone”.  Examiner also notes that Mossberg and Murray DO disclose applicant’s intended material of “glass or plastic”.  
Applicant claims “wavelength selective layer”, comprises a “coating or…a film”.  Applicant then claims that the wavelength selective layer is “configured to reflect…and to transmit…”  Applicant discloses that the “coating” is made of “at least one metal and/or metal compound”, and then defines the metals to be SiO2, TiO2, MgF2, SiO2, CeF3, Al2O3, CeO3, ZrO2, Si3N4, Ta2O5, TiO2, Cr, Cr2O3, Fe, Fe2O3, Al, Au, SiO, Mn, Si, Cu, Ag, Ti, “or any combination of these compounds”.  Applicant’s disclosure does NOT state that light can permeate the coatings.  On page 12 of the specification, applicant mentions “reflection and transmission properties”, but does not state that the coating DOES in fact transmit light at any point during the discussion of “wavelength selective coating”.  Examiner notes that the materials listed by applicant reflect 100% of light, and transmits 0% light.  Applicant does disclose light permeates the layer in general in page 9, and the film in page 11, but does not disclose the coating allows light to permeate through the coating.  
Examiner further contends that applicant’s disclosure does not enable light permeating metal.  Applicant contends that the “gemstone” can be glass, and discloses that the coating can be silver (Ag).  Examiner notes that glass coated with silver on one side is commonly called a mirror.  Mirrors do not allow light to permeate through the layer/coating of silver.  Therefore, examiner contends that the coating is NOT “configured to reflect…AND to transmit…”.  

Applicant claims “color changeable seating surface”, which examiner notes is a place holder for all of the articles listed above.  Applicant then claims “arranged to absorb…” and/or “arranged to reflect” portions of light, and then describes the path and function of the light that is reflected.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 8233218 Mossberg, in view of 2013/0329402 Murray, optionally in view of 3M film CM500.
Regarding claims 1 and 16, Mossberg discloses a color-changeable ornamental element (title), comprising 
a. a transparent gemstone (element 1903 which “can comprise glass, crystal, plastic, or other substantially transparent material” column 17, line 39) with a plano-convex geometry (figure 19) comprising a planar side and a faceted side opposed to the planar side (figure 19), 
c. a planar wavelength-selective layer (multilayer diffractive structure 1907) comprising a wavelength-selective coating or a wavelength-selective film (figure 19), and configured to reflect a first light fraction having a first wavelength range through the transparent gemstone and to transmit a second light fraction having a second wavelength range through the wavelength-selective layer to the color- changeable seating surface, (Applicant discloses “these optical films are Bragg mirrors”, and Mossberg discloses that the diffractive contours are described as “Bragg reflectors” column 4, line 24.  Therefore, the film of Mossberg either is a Bragg reflector, or is an obvious equivalent of a Bragg reflector, and therefore meets applicant’s disclosure as being capable of performing the function claimed.  Should applicant still disagree with applicant’s own specification, a further rejection is included below.) Examiner notes that Mossberg discloses “or as gratings that operate in both reflection and transmission” (column 22, lines 50-55).  
Mossberg does not disclose how the stone is mounted.  
Murray discloses a piece of jewelry 10 that has a decorative “light transmissive pane 14” which can be “sea glass, stained glass… precious gemstones” [0021], the jewelry having a housing that includes a lighting device 34 that can be “light emitting diodes, liquid crystal displays, organic LED” [0023].  The pane has a planar rear surface, the LCD is behind the pane 14 to illuminate the pane 14.  Murray discloses the use of LCD to “backlight” the pane 14, which is applicant’s specific example, the LCD therefore meets the broader terms “color changeable seating surface comprising an electronically switchable display”, and all of its intended functions of the last paragraph of claim 1.  The intended function of the “electronically switchable display” is “arranged to absorb and/or reflect portions of the second light fraction, reflected portions being reflected through the wavelength selective layer and the transparent gemstone to be superimposed on the first light fraction in the transparent gemstone, the portions being reflected and/or absorbed in dependence on the changeable color of the color changeable seating surface to produce a color change in the transparent gemstone.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the stone of Mossberg as the decorative pane 14 on the lighted jewelry of Murray in order to “aid in the 

Should applicant argue that the layer of diffractive material (as taught in Mosberg as “Bragg reflectors”) is still insufficient, the following rejection would apply:
3M film CM500 discloses a material that have a reflection interval of 590-740nm or 500-700nm, and is known to be used in “ornaments” and have a “brilliant visual appearance”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the diffractive layer 1907 of Mossberg with the equivalent material of 3M film CM500, as these materials are known to be in “ornamental” arts and to have a “brilliant visual appearance”, but will also perform a similar function to that of Mossberg.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(II).  Examiner also notes that both Mossberg and the 3M film desire as brilliant a stone as possible, and would therefore be obvious to one of ordinary skill in the art to apply in an equivalent manner for the same purpose.   

Regarding claim 2, Mossberg as modified discloses the device of claim 1, wherein “element 1903 can comprise a piece of glass, crystal, plastic…” (column 17, line 39).



Regarding claim 5, Mossberg as modified discloses the device of claim 1, wherein the layer 1907 is applied to the planar side opposite the faceted side (figure 19).

Regarding claim 7, Mossberg as modified discloses the device of claim 1, wherein the layer contains at least one metal (“metal layer 1811 can be included in the diffractive structure 1907” in Mossberg column 18, line 30, or the fact that the 3M material is desired to be used, the 3M material meets this claim limitation).

Regarding claim 8, Mossberg as modified discloses the device of claim 1, wherein the material is capable of performing the wavelength selection in the range 380 to 780 nm, which is the whole spectrum of visible light.  This is inherently met by the layer in Mossberg, the layer of Mossberg modified by 3M, and the layer in Sosuke.  

Regarding claim 9, Mossberg as modified discloses the device of claim 1, wherein 20% of that light is in the wavelength range of 360-420nm”, which is the “violet” range of visible light.  Examiner notes that the Bragg reflectors, the 3M material, and coloring in Sosuke, are disclosed by appellant as capable of performing this function, and these embodiments are shown in the prior art.  

Regarding claim 10, Mossberg as modified discloses the device of claim 1, wherein “reflectance of less than 75% of light in the wavelength range from 400 to 700nm” is a recitation allowing most light through the layer for the majority of the visible light range.  Applicant discloses the Bragg reflectors, 3M 

Regarding claim 12, Mossberg as modified discloses the device of claim 1, examiner notes that the LCD of Murray can be any color desired by the user [0035] including white. Examiner notes that “black” can be conveyed by turning the LCD off.   

Regarding claim 13, Mossberg as modified discloses the device of claim 1, wherein the gemstone and layer are attached using adhesive (layer 1817 in Mossberg) and that the pane 14 is held using adhesives in Murray [0035].  

Regarding claim 15, Mossberg as modified discloses the device of claim 7, wherein the layer of Mossberg discloses a sequence of layers, figures 9b and 9c, but does not disclose the use of SiO2 or TiO2.  However, examiner notes that the 3M film CM500 does disclose this material.  

Regarding claim 16, Mossberg as modified discloses the device of claim 1, which is more detailed than applicant’s claim 16.  Therefore, claim 16 is met with claim 1.    

Regarding claims 19 and 20, Mossberg as modified discloses the device of claims 1 and 16, which disclose the use of LCD (in Murray), such that when the first color is displayed by the display, the display reflects portions of the second light fraction, which reflected portions are reflected through the wavelength-selective layer and the transparent gemstone to be superimposed on the first light fraction in the transparent gemstone, and when the second color is displayed on the display, the display predominantly absorbs portions of the second light fraction, the portions being reflected and/or absorbed in dependence on the changeable color of the color-changeable seating surface to produce a color change in the transparent gemstone.  Examiner assumes applicant intends to claim black and white as the two colors, which examiner notes that the LCD screen is capable of displaying with the claimed functionality, since the structure is met in the combination.  

Claims 1, 8-10, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP1992341202 Sosuke in view of 3864939 Phillips.

    PNG
    media_image1.png
    485
    321
    media_image1.png
    Greyscale
Regarding claims 1 and 16, Sosuke discloses a color-changeable ornamental element, comprising 
a. a transparent gemstone 3 (“transparent decorative plate”, and “gemstone” defined by applicant is plastic, Sosuke discloses “plastic” [0009]) with a plano geometry (figure 1) comprising a planar side (interior) and an exterior side opposed to the planar side, 
b. a color-changeable seating surface 5 (“illumination substrate” [0010]) comprising a display (LED’s, [0010]), and 
c. a planar wavelength-selective layer 4 (“light scattering plate” that is “colored transparent or translucent” [0009]) comprising a wavelength-selective film (applicant contends “film” is “polymeric”, and Sosuke discloses plastic, which is a polymer), the wavelength-selective layer arranged between and substantially parallel with the planar (inner) side of the transparent gemstone 3 and the color- changeable seating surface 5 (as shown in figure 1) and configured to reflect a first light fraction having a first wavelength range through the transparent gemstone and to transmit a second light fraction having a second wavelength range through the wavelength-selective layer to the color- changeable seating surface (because the layer is colored), 
wherein the color changeable seating surface 5 is arranged to absorb and/or reflect portions of the second light fraction, reflected portions being reflected through the wavelength-selective layer and the transparent gemstone to be superimposed on the first light fraction in the transparent gemstone, the superimposed light fractions determining the color of the transparent gemstone, the portions being reflected and/or absorbed in dependence on the changeable color of the color-changeable seating surface to produce a color change in the transparent gemstone.  Light emitting substrate 5 has on and off positions [0012] and [0013] and illuminates in a “plurality of colors” [0006].  
Sosuke does not disclose that the “gemstone” is plano-convex.  Examiner notes that the upper and lower surfaces of the gemstone 3 are planar, as shown in figure 1.
Phillips discloses a gemstone with a planar lower surface with wavelength selective layer (as discussed above), having a convex upper surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the exterior surface of Sosuke for purposes of aesthetics, as known in the art, taught by Phillips.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 8, Sosuke as modified discloses the device of claim 1, wherein the material is capable of performing the wavelength selection in the range 380 to 780 nm, which is the whole spectrum of visible light.  This is inherently met by the layer in Mossberg, the layer of Mossberg modified by 3M, and the layer in Sosuke.  



Regarding claim 10, Sosuke as modified discloses the device of claim 1, wherein “reflectance of less than 75% of light in the wavelength range from 400 to 700nm” is a recitation allowing most light through the layer for the majority of the visible light range.  Applicant discloses the Bragg reflectors, 3M material, and coloring, are capable of performing this function, and these embodiments are known in the prior art.  

Regarding claims 19 and 20, Sosuke as modified discloses the jewelry device of claims 1 and 16, Sosuke as modified discloses the color-changeable element according to claims 1 and 16, wherein the display 5 switches between first and second colors (plurality, [0006] and blinking in the color pattern of [0010]) such that when the first color is displayed by the display, the display reflects portions of the second light fraction, which reflected portions are reflected through the wavelength-selective layer and the transparent gemstone to be superimposed on the first light fraction in the transparent gemstone, and when the second color is displayed on the display, the display predominantly absorbs portions of the second light fraction, the portions being reflected and/or absorbed in dependence on the changeable color of the color-changeable seating surface to produce a color change in the transparent gemstone [0015].

Conclusion
This is a continuation of applicant's earlier Application No. 15/758407.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Regarding the claim amendments, applicant has changed “containing”, to “comprising”, both of which are “synonymous” open ended transitional words, please see MPEP2111.03.  Because the transitional terms are “synonymous”, the claims of 1/28/2022 are “patentably indistinct” from the appealed claims of 3/17/2021.  Therefore, this action is appropriate to be final, based on MPEP706.07b.  
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677